On Rehearing.
PER CURIAM.
In his application for rehearing counsel for appellants urged that there was a stipulation between himself and counsel for ap-pellees to the effect that appellees conceded that their claim to the disputed property would be based on prescription alone and not by deed. Accordingly, appellants’ counsel contends that when we affirmed the judgment of the trial court based on appel-lees’ better title, we ignored the stipulation and that our action in “overriding a judicial admission in order to decide an issue in favor of a litigant is without precedent in the jurisprudence of this state or any other state”.
The record clearly shows that there was a misunderstanding between counsel of both parties concerning their prior discussions with respect to the proposed stipulation. At the commencement of the trial on the merits when counsel for appellants offered his version of the stipulation, the subject matter thereof was disputed by opposing counsel.
Counsel for appellants then countered that the misunderstanding concerning the stipulation placed him at a disadvantage because in relying on his appreciation of the agreement, he had discontinued the services of Mr. E. R. Nilson, an expert mapper, and Mr. Sam Dupree, a civil engineer.
It was then agreed to proceed with the trial on the merits and to lay the matter over and give counsel for appellants an opportunity to secure the testimony of Messrs. Nilson and Dupree.
The hearing was commenced on February 1, 1968 and at the conclusion of that trial day it was laid over and later concluded on May 30, 1968 at which time Mr. Nilson was called.
Rehearing refused.